PER CURIAM.
The petitioner seeks review of an order dismissing her complaint and cause in the lower court by certiorari proceedings.1
It is apparent that the order, review of which is sought by petitioner, is final in nature. See: Howard Johnson, Inc. of Florida v. State Road Department of Florida, Fla.1956, 90 So.2d 306; Womack v. Goldberg, Fla.App.1960, 117 So.2d 758. Therefore, there being an adequate remedy by appeal [See: Wieczorek v. Williams, Fla.1954, 71 So.2d 262; Burdine’s, Inc. v. Drennon, Fla.1957, 97 So.2d 259; Hastings v. Osius, Fla.1958, 104 So.2d 21] the petition for certiorari is dismissed.
Dismissed.

. Said order reads as follows: “CONSIDERED, ORDERED AND ADc JUDGED that the Motion to Dismiss Complaint, as amended, filed by the defendant, MIRAMAR MOTORS, INC., a Florida corporation, be and the same is hereby granted, and this cause is hereby dismissed with leave to file in the proper Court by the Plaintiff.”